BRIDGES, J.,
for the Court.
¶ 1. Eddie Lee Johnson pled guilty to possession of a firearm by a convicted felon and burglary. The Circuit Court of Coahoma County sentenced Johnson on December 1, 1997, to serve three years in the custody of the Mississippi Department of Corrections on the firearms charge, and twenty-five years on the burglary charge to run consecutively. Johnson filed a motion for post-conviction relief on October 4, 2001. The court dismissed Johnson’s motion as untimely, according to Mississippi Code Annotated Section 99-39-5 (Rev. 2000).
STATEMENT OF THE ISSUE
DID THE COURT PROPERLY DISMISS JOHNSON’S MOTION FOR POST-CONVICTION RELIEF AS UNTIMELY?
ANALYSIS
¶ 2. The order of the court sentencing Johnson was entered on December 1, 1997. Johnson’s motion for post-conviction relief was filed on October 4, 2001. Motions for post-conviction relief are required to be filed within three years of entry of judgment of conviction in the case of a guilty plea. Miss. Code Ann. § 99-39-5 (Rev. 2000). Consequently, Johnson’s motion for post-conviction relief was properly dismissed as untimely filed, and we affirm.
¶ 3. THE JUDGMENT OF THE CIRCUIT COURT OF COAHOMA COUNTY DISMISSING THE MOTION FOR POST-CONVICTION RELIEF AS UNTIMELY FILED IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO COAHOMA COUNTY.
McMILLIN, C.J., KING AND SOUTHWICK, P.JJ., THOMAS, LEE, IRVING, MYERS, AND CHANDLER, JJ., CONCUR. GRIFFIS, J., NOT PARTICIPATING.